F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                          FEB 7 2002
                                   TENTH CIRCUIT
                                                                     PATRICK FISHER
                                                                              Clerk

 UNITED STATES OF AMERICA,

          Plaintiff - Appellee,
 v.                                                    No. 01-3218
                                               (D.C. Nos. 01-CV-3204-RDR,
 GABRIEL AGUIRRE,                                  89-CR-40016-RDR)
                                                         (D. Kan.)
          Defendant - Appellant.


                             ORDER AND JUDGMENT *


Before EBEL, KELLY, and LUCERO, Circuit Judges. **


      Mr. Aguirre, a federal inmate appearing pro se, seeks to appeal from the

denial of his 28 U.S.C. § 2255 motion to vacate, set aside or correct sentence by a

person in federal custody. Because Mr. Aguirre has failed to make “a substantial

showing of the denial of a constitutional right,” 28 U.S.C. § 2253(c)(2), we deny

his application for a certificate of appealability (“COA”) and dismiss the appeal.


      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. This court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1(G). The cause is therefore ordered submitted without oral argument.
Slack v. McDaniel , 529 U.S. 473, 483 (2000).

      Mr. Aguirre is presently serving a 360-month federal sentence (New

Mexico federal sentence) on various drug charges. See United States v.

Rodriguez-Aguirre, 108 F.3d 1228, 1232-33 (10th Cir. 1997) (affirming on direct

appeal). He contends that he should receive credit based upon a previously

imposed federal sentence (Kansas federal sentence) for conspiracy to distribute

marijuana and a telephone count, 21 U.S.C. §§ 846, 841(a), 843(b). See United

States v. Armendariz, 922 F.2d 602, 605 (10th Cir. 1990) (affirming on direct

appeal). Mr. Aguirre was sentenced to 48 months and two years supervised

release on the Kansas conviction. He served the 48 months, but it appears that he

may not have completed the two years of supervised release. Mr. Aguirre

characterizes his issue on appeal as whether the maximum statutory sentence

under Apprendi v. New Jersey, 530 U.S. 466 (2000), is the statutory maximum

under the Federal Sentencing Guidelines. Aplt. Br. (A-15) at 3, 7a.

      Even assuming that Mr. Aguirre was in custody on the Kansas federal

sentence because it was not completed, see Garlotte v. Fordice, 515 U.S. 39, 45-

46 (1995), Mr. Aguirre has no Apprendi claim for at least two reasons. 1 First,

Apprendi is not retroactive on collateral review under Teague v. Lane. 489 U.S.



      1
        The government does not argue on appeal that any Apprendi claim would
be procedurally barred.

                                        -2-
288, 307 (1989). See Daniels v. United States, 254 F.3d 1180, 1193 n.7 (10th

Cir. 2001) (en banc) (in the context of second and successive petitions under

§ 2255 para. 8, reserving issue of whether Apprendi meets the second Teague

exception); McCoy v. United States, 266 F.3d 1245, 1256-58 (11th Cir. 2001)

(Apprendi not retroactive on collateral review; initial § 2255 motion); Jarrett v.

United States, 266 F.3d 789, 791 (8th Cir. 2001) (same); Dukes v. United States,

255 F.3d 912, 913-14 (8th Cir. 2001) (same); United States v. Moss, 252 F.3d

993, 997-1000 (8th Cir. 2001) (same), cert. denied, 2002 WL 13705 (Jan. 7,

2002); United States v. Sanders, 247 F.3d 139, 146-51 (4th Cir.) (same), cert.

denied, 122 S. Ct. 573 (2001); Jones v. Smith, 231 F.3d 1227, 1236-1238 (9th

Cir. 2000) (Apprendi not retroactive on collateral review; initial §2254 petition).

Second, Mr. Aguirre’s sentence of 48 months and two years supervised release is

within the statutory range for unspecified quantities of marijuana, i.e. 5 years and

two years of supervised release. See 21 U.S.C. § 841(b)(1)(D); United States v.

Cernobyl, 255 F.3d 1215, 1220 (10th Cir. 2001); United States v. Keeling, 235

F.3d 533, 537 (10th Cir. 2000), cert. denied, 121 S. Ct. 2575 (2001).

      We DENY a COA and DISMISS the appeal.


                                       Entered for the Court


                                       Paul J. Kelly, Jr.
                                       Circuit Judge

                                         -3-